Citation Nr: 0307556	
Decision Date: 04/21/03    Archive Date: 04/30/03

DOCKET NO.  96-47 108	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Entitlement to an rating in excess of 20 percent for service-
connected postoperative residuals of a fracture of the first 
metatarsal, left foot.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The claimant served on active duty with the United States 
Army from July 1978 to November 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decisions from the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York.  The claimant initially appealed a rating decision 
of May 11, 1995, which granted service connection for 
residuals of a fracture of the first metatarsal, left foot, 
and assigned a noncompensable rating.  The claimant appealed, 
seeking a compensable rating for that disability.  The claim 
was further reviewed on June 8, 1996, following a VA 
examination and the rating was increased to 10 percent, 
effective August 4, 1994.  The claimant submitted a separate 
notice of disagreement with the amount of the increase.  

This case was previously before the Board in October 1998, 
and was Remanded for additional development of the record, to 
include obtaining all private and VA medical records not 
already of record, and to afford the claimant a current VA 
orthopedic examination by an examiner who had reviewed the 
entire medical record, to include consideration of the degree 
of resulting disability under the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 (2002).

While the claim was thus in Remand status, a rating decision 
of November 2002 granted an increased rating of 20 percent 
for the claimant's service-connected left foot injury, now 
rated as postoperative residuals of a fracture of the first 
metatarsal, left foot.  Applicable law mandates that when a 
veteran seeks an original or increased rating, it will 
generally be presumed that the maximum benefit allowed by law 
and regulation is sought, and it follows that such a claim 
remains in controversy where less than the maximum benefit 
available is awarded.  Fenderson v. West, 12 Vet. App. 119, 
126 (1999) [citing AB v. Brown, 6 Vet. App. 35, 38 (1993).  
The veteran has not withdrawn his appeal as to the issue of 
an increased rating for his service-connected postoperative 
residuals of a fracture of the first metatarsal, left foot, 
and the claim is therefore before the Board for review.  

The appellant has asserted that he is unemployable because of 
his service-connected disabilities, but the RO has not 
developed a claim based on unemployability.  Accordingly, the 
RO should respond appropriately to the appellant's claim.


REMAND

This claim must be remanded because the RO has failed to take 
necessary notification and development action required by 
governing law and VA regulations, to include providing 
notification to the claimant regarding the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) [codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 
2000)], as it pertains to claims for increased ratings.  The 
record also includes evidence which indicates that the 
claimant has been awarded Social Security Administration 
(SSA) disability benefits; that he has asserted that he is 
unemployable because of his service-connected disabilities; 
and that the RO has failed to obtain medical records relied 
upon by the SSA in awarding disability benefits to the 
claimant.     

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The claim is remanded to the RO for the following actions:

1.  The RO must notify the claimant and 
his representative of the provisions of 
the VCAA as it pertains to claims for 
increased ratings.  

2.  The RO must obtain the complete 
medical records relied upon by the SSA in 
awarding disability benefits to the 
claimant, if such benefits have been 
awarded.

3.  Upon completion of the requested 
actions, the RO must reevaluate of the 
claimant's service-connected residuals of 
fracture of the left foot.


If the benefit sought on appeal is not resolved to the 
appellant's satisfaction, the veteran and his representative 
should be provided a Supplemental Statement of the Case.  
That Supplemental Statement of the Case must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  An appropriate period of time should be allowed for 
response.  If a Notice of Disagreement is submitted as to any 
issue not currently in appellate status, a Statement of the 
Case should be issued as to any such disability, and the 
claimant should be notified of the necessity of filing his 
Substantive Appeal (VA Form 9) with respect to each such 
issue.  

The Court has held that a remand by the Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  Further, the 
Court stated that where the remand orders of the Board are 
not complied with, the Board itself errs in failing to ensure 
compliance.  Stegall v. West,  11 Vet. App. 268 (1998).  
Accordingly, the RO must review all examination reports prior 
to returning the case to the Board in order to ensure full 
and specific compliance with all instructions contained in 
remands by this Board.  All cases returned to the Board which 
do not comply with the instructions of the Board remand will 
be returned to the RO for further appropriate action as 
directed.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2000) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	G. H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2000), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (West 2000).




